Citation Nr: 0902279	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-15 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to January 16, 2002 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for PTSD and assigned an effective date of December 2, 2002.  

The RO subsequently assigned an effective date of January 16, 
2002 to the grant of service connection for PTSD.  See May 
2007 statement of the case (SOC).  Despite the earlier 
effective date assigned by the RO, and for the reasons to be 
more fully discussed below, the veteran's appeal concerning 
this claim remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran presented testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in February 2008.  
A transcript of the hearing is of record.  Following his 
hearing, the veteran submitted additional evidence directly 
to the Board, which was accompanied by a waiver of RO 
consideration and, therefore can be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
PTSD was denied by the RO in a May 1995 rating decision.  The 
Board declined to reopen the claim in a March 2000 decision.  

2.  In a March 2004 rating decision, the RO accepted a 
January 16, 2002 statement as a reopened claim for service 
connection for PTSD.  

3.  In a rating decision dated August 2006, the RO granted 
service connection for PTSD effective December 2, 2002.  

4.  In a May 2007 SOC, the RO assigned an effective date of 
January 16, 2002, finding that the March 2004 rating decision 
had correctly accepted this date for the reopened claim.  

5.  The veteran did not submit a claim for service connection 
for PTSD between March 22, 2000 (the date of the Board 
decision denying his claim) and January 16, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 16, 
2002 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an original claim seeking entitlement to 
service connection for PTSD that was received by the RO in 
December 1994.  See VA Form 21-526.  The claim was denied in 
a May 1995 rating decision.  The veteran was informed of this 
decision by letter dated June 16, 1995 but he did not appeal 
and this decision became final.  38 U.S.C.A. § 7015(c) (West 
1991); 38 C.F.R. § 20.1103 (1994).  

The veteran filed a claim to reopen that was received by the 
RO in March 1997.  The previous denial was confirmed in March 
1997 and April 1997 rating decisions, and the veteran 
appealed.  In March 2000, the Board declined to reopen the 
veteran's claim and this decision became final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  

In a statement received by the RO on January 16, 2002, the 
veteran reported that he wished to disagree with the 
decisions denying service connection for PTSD and depression.  
See VA Form 21-4138.  The veteran also filed several other 
statements following the January 2002 VA Form 21-4138, but no 
claim was adjudicated until March 2004.  In the March 2004 
rating decision, the RO found that it had received a request 
to reopen a previous claim on December 20, 2002.  The RO went 
on to find, however, that the veteran had submitted a NOD 
with the Board decision dated March 2000 on January 16, 2002; 
the RO accepted it as a reopened claim.  The Board points out 
that in July 2003, the United States Court of Appeals for 
Veterans Claims found that the veteran did timely submit a 
Notice of Appeal and dismissed his claim.  

Service connection for PTSD was denied in the March 2004 
rating decision.  Notice of this decision was sent to the 
veteran in a letter dated March 2, 2004.  The veteran 
submitted several additional statements; none, however, were 
accepted as a NOD.  In a November 2004 rating decision, the 
RO found that it had received a request to reopen a previous 
claim on June 25, 2004 but again denied the claim for service 
connection for PTSD.  The veteran was notified of this 
decision by letter dated November 30, 2004.  

The veteran submitted several statements following the 
November 2004 rating decision; once more, none were accepted 
as a NOD.  In an April 2006 rating decision, the RO found 
that it had received a claim on July 18, 2005; service 
connection for PTSD was again denied.  The veteran was 
notified of this decision by letter dated April 20, 2006.  
This time, he filed a NOD that was received that same month.  
The RO readjudicated the claim in August 2006 and granted 
service connection for PTSD with a 100 percent evaluation 
effective December 2, 2002.  In assigning this effective 
date, the RO found that following the Board's March 2000 
denied, the veteran reopened his claim on December 2, 2002 
and had continuously pursued it through the current appeal.  
See August 2006 rating decision.  

As noted in the Introduction, the RO subsequently assigned an 
effective date of January 16, 2002.  In assigning this date, 
the RO found that the March 2004 rating decision had 
correctly stated that the claim received on January 16, 2002 
was accepted as a reopened claim and further found that the 
veteran's claim had remained active since that date.  See May 
2007 SOC.  Also as noted above, the veteran's appeal 
concerning this claim remains before the Board despite the 
earlier effective date assigned by the RO.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993).  This is so because the veteran seeks 
an effective date earlier than January 16, 2002.

The veteran contends that he is entitled to an effective date 
prior to January 16, 2002 for the grant of service connection 
for PTSD.  While acknowledging that he did not file a claim 
for service connection until 1994, the veteran asserts that 
the effective date of the grant of service connection for 
PTSD should go back to 1970, when the sexual assault that 
formed the basis of the grant occurred.  The veteran further 
contends that he did not file a claim or seek treatment prior 
to 1994 because, at the time of his discharge, he was told by 
the military that he was not entitled to benefits.  See e.g., 
August 2006 NOD; May 2007 statement in support of claim; 
February 2008 hearing transcript.  

The Board acknowledges the arguments set forth by the veteran 
and is sympathetic to his contentions.  Under the law, 
however, the effective date for a grant of service connection 
following a final prior disallowance is the date of receipt 
of the application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii) (2008).  As such, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which based on the procedural history as 
outlined in detail above was determined to be January 16, 
2002.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 
2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

It has been determined that the veteran's PTSD is the result 
of a sexual trauma he sustained during active service.  As 
such, service connection was established.  It does not 
follow, however, that just because service connection is 
warranted, the effective date of a grant of service 
connection should be during the time frame in which the 
incident that formed the basis of the grant occurred, the day 
following service, or the date the veteran filed his original 
claim, since doing so would render meaningless many of the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Indeed, in Sears, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that pursuant to 
38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid 
gap-filling regulation, there was no conflict between 
38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible 
effective date of service connection for a reopened claim was 
the date the reopened claim was received.  Id. at 1332.  
Thus, under the law, there is no basis to assign an earlier 
effective date for service connection for PTSD.  

Moreover, there is no indication that the veteran submitted a 
claim to reopen between the March 22, 2000 Board decision 
that declined to reopen his claim and the RO's receipt of the 
January 16, 2002 statement that it found was a claim to 
reopen.  See 38 C.F.R. §§ 3.151, 3.155 (2008).  No 
correspondence was received from the veteran during this time 
period, let alone any correspondence that indicated an intent 
to apply for service connection for PTSD, and the veteran 
does not contend otherwise.  Accordingly, the claim for 
entitlement to an effective date prior to January 16, 2002 
for service connection for PTSD is denied.

As the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002); 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  Regardless, the issue on appeal is a 
"downstream" element of the RO's award of service connection 
in the currently appealed rating decision issued in August 
2006.  For such downstream issues, notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 is not required in cases where 
such notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him, prior to the 
issuance of the August 2006 rating decision that is the 
subject of this appeal.  See e.g. September 2003 and January 
2006 letters.  A letter addressing disability ratings and 
effective dates was sent to him on May 24, 2006 and the claim 
was readjudicated in May 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA also complied with 
its duty to assist by aiding the veteran in obtaining 
evidence and affording him the opportunity to give testimony 
before the Board.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file; 
the veteran does not contend otherwise.  Thus, the Board 
finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.


ORDER

Entitlement to an effective date prior to January 16, 2002 
for service connection for PTSD is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


